Citation Nr: 0127581	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  98-17 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) non-service-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 administrative denial of 
the Manila, the Republic of the Philippines, VA Regional 
Office (RO).  The RO denied entitlement to non-service-
connected disability or "old age" pension.


FINDING OF FACT

The appellant does not have qualifying "active service" for 
purposes of VA pension benefits.


CONCLUSION OF LAW

Basic eligibility for VA non-service-connected disability 
pension benefits is precluded by law.  38 U.S.C.A. §§ 107, 
1521 (West 1991); 38 C.F.R. §§ 3.6, 3.8, 3.203 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  A review of the record discloses 
that the RO submitted the appellant's alleged service dates 
to the service department for verification of the appellant's 
service.  Additionally, in the April 1998 rating decision on 
appeal, the August 1998 statement of the case, and the May 
1999 and June 1999 supplemental statements of the case, the 
RO informed the appellant of the evidence necessary to 
establish qualifying service for VA pension benefits.  In the 
August 1998 statement of the case, the RO also included the 
pertinent regulations that applied to the appellant's claim 
for pension benefits.  Correspondence copies of these 
determinations were mailed to the appellant's accredited 
representative, The American Legion.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the appellant and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the appellant testified that he did have 
qualifying service and that he had evidence of such.  The 
Hearing Officer informed the appellant that he would leave 
the claims file open for 30 days to allow him to submit that 
evidence.  The appellant submitted the evidence, which was 
associated with the claims file.  The RO issued a 
supplemental statement of the case addressing the additional 
records.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the appellant or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant and the changes articulated 
in the new legislation are less stringent.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The appellant contends that he is entitled to an "old age 
pension" as a result of his military service.

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  In order 
to establish basic eligibility for non-service-connected VA 
disability pension benefits, it is required, in part, that 
the claimant have active military, naval, or air service.  
See 38 U.S.C.A. §§ 101(2), 1521.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a) (West 1991).  In effect, 
those persons with such service are not entitled to non-
service-connected VA disability pension benefits.  Id.; 
Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

For purposes of establishing entitlement to VA benefits, the 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine, and the information contained therein is accurate.  
38 C.F.R. § 3.203(a).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341-
42 (1997) (embracing the holding in Duro).  Further, 
"service department findings are binding on VA for purposes 
of establishing service in the U.S.  Armed forces."  Duro 
and Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Here, the record reflects that the RO submitted the 
appellant's alleged period of service (December 1941 to June 
1946) to the U.S. Army Reserve Personnel Center in St. Louis, 
Missouri in August 1998.  In September 1998, the U.S. Army 
Reserve Personnel Center submitted a response wherein it 
indicated that the appellant had "no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas in the service of the United States Armed Forces."  
Thus, the appellant's service does not entitle him to non-
service connection pension.  See 38 U.S.C.A. § 107(a); 
Cacalda, 9 Vet. App. at 265-66.

While the Board acknowledges the appellant's argument that 
his military service should entitle him to VA pension 
benefits and that he testified that he did have qualifying 
service in USAFFE, the law is dispositive of this issue.  The 
Board is bound by the service department's findings as to his 
service, which do not establish that the appellant served on 
active duty in the United States Armed Forces.  See Duro, 
supra.  As such, the appellant does not have the requisite 
service for basic eligibility for non-service connection 
pension benefits as required by law.

Consequently, the Board determines that there is no legal 
basis on which the appellant's claim for non-service-
connected pension benefits can be based.  As the law, and not 
the evidence, is dispositive, the appeal is denied due to the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Venturella, 10 Vet. App. at 342.  
The Board is bound by 38 U.S.C.A. § 107(a), and therefore has 
no choice but to deny the appellant's pension claim.  38 
U.S.C.A. §§ 501(a), 7104(c) (West 1991); 38 C.F.R. § 19.5 
(2001).


ORDER

Basic eligibility for VA non-service-connected pension 
benefits is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

